DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 & 2/1/2021 has been received and considered by the examiner.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-13 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera (US Pub. 2018/0164593) (Eff filing date of app: 9/17/2012) in view of Jill M Boyce (NPL : Spherical viewport SEI for HEVC and AVC 360 video).


 Van teaches an encoding apparatus for generating a plurality of extended viewport streams of virtual reality (VR), data for delivery to a plurality of client devices  (Van: [0047]: “360-degree video can be captured and rendered at very high quality, potentially providing a truly immersive 360-degree video or virtual reality experience”), comprising:
 a processor configured for: segmenting a sphere defined in a VR video file projected in an equirectangular projection (ERP), format into a plurality of overlapping segments (Van: [0050]: “to provide a seamless 360-degree view, image stitching can be performed on the video frames (or images) captured by each of the cameras in the camera set & the spherical frame can be mapped to planes of a geometry. A geometry can include, for example, a truncated square pyramid (TSP), an equirectangular shape, a cube, a cylinder, a dodecahedron, and/or other suitable geometry”); and 
Van doesn’t explicitly teaches the creation of viewport, applying of rotation and cropping of viewport.
Jill however discloses creating a plurality of extended viewport streams for the VR video file by performing the following in each one of a plurality of iterations (Jill: [ROI mode]: “The content creator/director may provide information indicating the suggested viewing angle and size, which can be sent as metadata in an SEI message. The client viewer may choose to follow the recommendation or to”);
applying a rotation to each of the plurality of overlapping segments of the sphere cropping from each of the plurality of rotated overlapping segments of the sphere a respective extended field of view (EFOV), frame, and instructing a network to transmit the respective EFOV frame of each of the plurality of rotated overlapping segment to one or more distribution devices (Jill: [Pg 3 Line 14-20]: “The MANE decodes a high resolution video which represents the entire 360º x 180º spherical video, in any projection format (ERP, CMP, ISP, OSP, etc.) Based upon instantaneous HMD position data received from the client, and possibly the size of the field of view of the client display, the MANE then extracts a region of the spherical video and maps it to a rectangular region in a rectilinear projection format. The extracted region contains the viewport that would be viewed on the HMD for that position, possibly with a buffer region around it. That extracted region is re-encoded, and the proposed SEI message in “viewport mode” is used to indicate the position and size of the extracted region. At the HMD, it is necessary to have information about the position and size of the extracted region in order to properly display the appropriate viewport, because the HMD position may change continuously. If the extracted region contains a buffer around the received HMD position data, allowing for some small movement during the period of latency, the displayed viewport may be cropped from the decoded picture.”);
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Van by the teaching of Jill because after said creation of viewport, applying of rotation and cropping of viewport steps, would implement multiple spherical viewports modes for 360 degrees videos (ABS).

	Claims 8 and 9 are rejected based on the rationale provided for claim 1 as claim 8 and 9 limitations are similar but with different preamble.  
As to claim 2, Van/Jill teaches the encoding apparatus of claim 1, wherein the processing unit segments the sphere into the plurality of overlapping segments according to an area of the EFOV frame calculated according to a maximum angular velocity of a display used to present one of the plurality of extended viewport streams (Van: [0125]: “the observable window size can also depend on the head rotational speed of the viewer (in degrees/sec), because for a given head rotational speed, the viewer will observe more or less of the sphere before the switch happens as compared to other head rotational speeds. In an extreme example, it is possible that the viewer can observe the entire sphere (a 360.degree. window) before switching.”).
As to claim 3, Van/Jill teaches the encoding apparatus of claim 1, wherein the processing unit is further configured to segment the sphere to the plurality of overlapping segments according to an area of the EFOV frame calculated according to an estimated latency value for a communication between the apparatus and one or more of the distribution devices, wherein the processing unit calculates the estimated latency value according to a time stamp included in a Quality of Experience, QoE, message comprising Round Trip delay Time, RTT, data originating from one or more of the distribution devices (Van: [0068]: “The encoding device 104 may then perform transformation and quantization. For example, following prediction, the encoder engine 106 may calculate residual values corresponding to the PU. Residual values may comprise pixel difference values between the current block of pixels being coded (the PU) and the prediction block used to predict the current block”).As to claim 4, Van/Jill teaches the encoding apparatus of claim 1, wherein the processing unit is configured to encode the EFOV frame in one of a plurality of projection formats, the plurality of projection formats include one or more members of a group consisting of: ERP, rectilinear projection, cubemap projection, CMP, equal-area projection, EAP, octahedron projection, OHP and Platonic Solid Projection, PSP (Van: [0133]: “360-degree video data is mapped to an equirectangular frame 1002, and is packed in a frame as a cube map 1004 using a cube geometry. A downsampled cube map projected cube (DCP) map 1006 is then generated. The DCP frame packing structure is shown in the DCP map 1006. As for TSP, the front face of the DCP map 1006 is equivalent to the front face of the cube map 1004.”).
As to claim 5, Van/Jill teaches the encoding apparatus of claim 1, wherein the processing unit converts each EFOV frame from the equirectangular projection format to a rectilinear format before added to a respective one of the plurality of extended viewport streams (Van: [0091]: “projection techniques include rectilinear projection (e.g., as discussed in JVET-D1030), stereographic projection, cylindrical projection, or other suitable projection technique. In some examples, the region on the sphere that corresponds to a viewport can include the region enclosed by the four segments of four great circles.”).As to claim 7, Van/Jill teaches the encoding apparatus of claim 1, wherein the processing unit is further configured to locally store at least one of the plurality of extended viewport streams in the encoding apparatus until requested by one or more of the distribution devices (Van: [0099]: “A frame packing structure can define the format for packing the data for a video frame into a single block of data that can be stored, transported, and processed by a video decoder.”).As to claim 10, Van/Jill teaches the distribution device of claim 9, wherein one or more of the plurality of extended viewport streams are locally stored in the distribution device after reception until delivery to one or more of the client devices (Van: [0099]: “A frame packing structure can define the format for packing the data for a video frame into a single block of data that can be stored, transported, and processed by a video decoder.”).As to claim 11, Van/Jill teaches the distribution device of claim 9, wherein the orientation data comprises one or more members of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle value, a yaw value, a roll value and a pitch value, of the respective client device (Van: [0081]: “Extensions to the HEVC standard include the Multiview Video Coding extension, referred to as MV-HEVC, and the Scalable Video Coding extension, referred to as SHVC. The MV-HEVC and SHVC extensions share the concept of layered coding, with different layers being included in the encoded video bitstream.”).As to claim 12, Van/Jill teaches the distribution device of claim 9, wherein the current orientation data of the respective client device comprises a time stamp  (Van: [0114]: “each media segment file can relate to a certain time point and duration of a full media file. Information related the media segment files can be part of a description file 660 (or manifest file) maintained by the server 602.”).As to claim 13, Van/Jill teaches the distribution device of claim 9, wherein the current orientation data of the respective client device comprises an indication of a currently presented frame within a group of pictures, GOP of the respective extended viewport stream comprising the EFOV currently presented by a display of the respective client device  (Van: [0109]: “The viewport-aware 360-degree video system 600 can deliver to a 360-degree video display device the viewport representation (e.g., represented by a geometric map, such as a TSP map) with 360-degree video data representing a viewport on a sphere that is closest to a viewer's field-of-view (FOV) at full quality (e.g., at full resolution), with the remaining portion of the 360-degree video data for the viewport being provided at a lower quality.”). As to claim 15, Van/Jill teaches the distribution device of claim 9, wherein the processing unit is further configured to select the extended viewport stream for one or more of the plurality of client devices according to a prediction of future orientation data estimated for that client device  (Van: [0078]: “The decoder engine 116 may then rescale and perform an inverse transform on the encoded video bitstream data. Residual data is then passed to a prediction stage of the decoder engine 116. The decoder engine 116 then predicts a block of pixels (e.g., a PU). In some examples, the prediction is added to the output of the inverse transform (the residual data).”).As to claim 16, Van/Jill teaches the distribution device of claim 9, wherein the processing unit is further configured to select the extended viewport stream for one or more of the plurality of client devices according to request received from the respective client device indicating a requested extended viewport stream (Van: [0109]: “The viewport-aware 360-degree video system 600 can deliver to a 360-degree video display device the viewport representation (e.g., represented by a geometric map, such as a TSP map) with 360-degree video data representing a viewport on a sphere that is closest to a viewer's field-of-view (FOV) at full quality (e.g., at full resolution), with the remaining portion of the 360-degree video data for the viewport being provided at a lower quality.”).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449